Citation Nr: 0715923	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of a left foot sesamoid bone.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to July 
1990 and from September 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in January 2007.  

(Consideration of the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDING OF FACT

The veteran's residuals of a fracture of the left foot 
sesamoid bone are manifested by intermittent foot pain and 
minimal tenderness throughout ranges of motion; there is no 
fatigue, weakness, lack of endurance, or functional 
limitation.




CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of a fracture of a left foot sesamoid bone have not 
been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reveal that she 
reported bilateral foot pain, left worse than right, in 
February 2002.  No left foot erythema, deformity or edema was 
present.  The veteran had tenderness to palpation on the 
plantar surface proximal to the metacarpophalangeal joint.  
She was assessed with tendonitis.  The same findings were 
reported at a follow-up appointment in February 2002 but the 
veteran was assessed with metatarsalgia at that time.  In 
March 2002 x-rays of the veteran's left foot revealed an 
irregular head of the first metatarsal with bunion and 
questionable medial sesamoid fracture.  A progress note dated 
in March 2002 documents that the veteran had a fracture of 
the left tibial sesamoid bone.  The veteran's left foot was 
casted and she was told to wear a fracture boot on her left 
lower extremity.  

The veteran was afforded a VA examination in March 2003.  X-
rays of the left foot revealed no radiographic evidence of 
old or recent fracture.  The visualized joint spaces were 
preserved and no significant soft tissue abnormalities were 
present.  The examiner's impression was that of a normal left 
foot.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2002 to August 2006.  In August 
2002 the veteran reported a constant ache in her left foot.  
She was noted to have pain with direct palpation of the left 
tibial sesamoid.  An x-ray revealed a transverse fracture of 
the prominent tibial sesamoid in the frontal plane.  In 
November 2004 the veteran reported left foot pain related to 
sesamoiditis.  X-rays revealed no evidence of fracture or 
arthritic changes in the first metacarpophalangeal 
joint/sesamoid area.  The veteran was measured for orthotics.  
In January 2005 the veteran was noted to have sesamoiditis of 
the left foot.  In July 2005 the veteran was noted to have 
stable left sesamoiditis with orthoses use.  In July 2006 the 
veteran reported painful calluses.  In August 2006 the 
veteran was dispensed new orthoses.  She was noted to have 
plantar keratoses.  

The veteran was afforded another VA examination in September 
2006.  The veteran reported intermittent left foot pain 
usually on the basal portion of the left foot.  Examination 
of the left foot revealed a normal looking foot.  
Dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees.  She had tenderness to palpation under the first 
through third metatarsal heads.  Corns were present in the 
area of tenderness.  Minimal tenderness was reported 
throughout the ranges of motion.  There was no restriction, 
fatigue, weakness, lack of endurance, or functional 
limitation on examination of the left foot.  X-rays revealed 
degenerative changes of the left foot with narrowing of the 
third through fifth middle interphalangeal joints and the 
second through fifth distal interphalangeal joints.  The 
examiner said the sesamoid bones of the left foot revealed no 
evidence of fracture.  A bone scan obtained at VA was also 
noted to be unremarkable for fracture.  The examiner 
diagnosed the veteran with chronic sesamoiditis of the left 
foot, plantar keratoses of the left foot, and chronic foot 
pain.  

Private treatment reports associated with the claims file are 
unrelated to the veteran's residuals of a fracture of the 
left foot sesamoid bone.

The veteran testified at a video conference hearing in 
January 2007.  The veteran testified that she had pain on 
motion in her left foot and she said her foot locks up at 
times.  She said she has a brace for her foot and prosthetic 
inserts for her shoes.  She reported occasional numbness and 
tingling.  She said she treats her foot pain with rest, ice, 
and massage.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for her residuals of a fracture of the left 
sesamoid bone is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Board notes from the September 2006 VA examiner's report that 
he took these provisions into account in his examination of 
the veteran's foot.

The veteran's residuals of a fracture of the left sesamoid 
bone are currently rated as non-compensably disabling under 
38 C.F.R. § 4.71a (Diagnostic Code 5284) (other foot 
injuries).  Diagnostic Code 5284 provides a 10 percent 
evaluation for moderate foot injury.  38 C.F.R. § 4.71a 
(Diagnostic Code 5284) (2006).  A 20 percent evaluation is 
assignable for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  Id.  A 40 
percent evaluation for foot injuries may be assigned if there 
is loss of use of the foot.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5284), note.

In this case a compensable rating is not warranted because 
the veteran's symptoms and the limits imposed by her service-
connected left foot disability do not, in the Board's 
judgment, equate to moderate disability.  This is so because, 
at the time of the September 2006 VA examination, while the 
veteran had some sesamoiditis, there was no weakness, 
fatigue, lack of endurance or functional limitation.  
Furthermore, while x-rays of the left foot revealed 
degenerative changes of the left foot with narrowing of the 
third through fifth middle interphalangeal joints and the 
second through fifth distal interphalangeal joints, there was 
no evidence of fracture of the sesamoid bones of the left 
foot.  The examiner noted that a bone scan confirmed that 
there was no evidence of any fractures.  Similarly at the 
time of the March 2003 VA examination x-rays of the left foot 
revealed no radiographic evidence of old or recent fracture.  
On one occasion, VA outpatient treatment reports document a 
transverse fracture of the prominent tibial sesamoid in the 
frontal plane but other x-rays obtained revealed no evidence 
of fracture or arthritic changes in the sesamoid area.  
Taking into account all of the evidence of record, the 
veteran's symptomatology related to her service-connected 
left foot sesamoid bone fracture cannot accurately be 
characterized as moderate.  

The Board acknowledges that the veteran has complained of 
pain in her left foot.  However, the Board reiterates that 
the veteran's residuals of a fracture of the left sesamoid 
bone were found to have no functional limitation at the time 
of the most recent VA examination.  Additionally, the veteran 
has not been service connected for the other problems 
affecting her foot, such as arthritis of the interphalangeal 
joints, or plantar keratoses.  Therefore, there is no 
indication that the veteran suffers from functional losses 
due to the left foot sesamoid bone fracture that equate to a 
compensable rating under the criteria of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.  A higher rating is not warranted 
based on functional loss, especially in light of the clinical 
findings reported above.  DeLuca, supra.

Additionally, a 10 percent rating under another diagnostic 
code is not warranted for the veteran's residuals of a 
fracture of the left foot sesamoid bone as there is no 
indication that the veteran's residuals of a fracture of the 
left sesamoid bone have resulted in weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, or atrophy of the musculature of the left foot with 
disturbed circulation, and weakness.  In addition, there is 
no indication that the veteran's residuals of a fracture of 
the left sesamoid bone have resulted in her great toe being 
dorsiflexed, some limitation of the dorsiflexion at the left 
ankle, definite tenderness under metatarsal heads, 
metatarsalgia, severe or operated hallux valgus, severe 
hallux rigidus, all hammer toes of the left foot, or moderate 
malunion or nonunion of the tarsal or metatarsal bones.  As 
such, a compensable rating is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5276 (flatfoot, acquired), 5277 (weak 
foot, bilateral), 5278 (claw foot (pes cavus) acquired), 5279 
(metatarsalgia, anterior), 5280 (hallux valgus, unilateral), 
5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), 
or 5283 (malunion of or nonunion of tarsal or metatarsal 
bones) (2006).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for residuals of a fracture of the left 
foot sesamoid bone.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006).

The Board has considered whether a rating is warranted based 
on criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's residuals of a 
fracture of the left foot sesamoid bone have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate a claim of service connection in 
November 2002.  The veteran appealed the initial rating 
assigned for her residuals of a fracture of the left foot 
sesamoid bone.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim, what VA would do 
to assist, and what  was expected of her, including the 
presentation of all pertinent evidence of which she was 
aware.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a March 2006 letter from the RO.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded several VA examinations during the pendency of her 
appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support her claim for a 
higher initial rating for her service-connected disability.  
The Board is not aware of any such evidence.


ORDER

Entitlement to an initial compensable rating for residuals of 
a fracture of a left foot sesamoid bone is denied.  


REMAND

The veteran's service medical records reveal that the veteran 
reported pain on the left side of her back in January 1989.  
She reported a numb feeling from the waist down.  She denied 
trauma or injury to her back.  She was noted to have muscle 
strain of the left shoulder.  After her first period of 
active service, the veteran reported chronic middle to lower 
back pain in May 1995.  She was noted to have scoliosis of 
the spine with spasms on examination.  At another examination 
in May 1995 she said the pain started after spinal taps.  She 
was noted to have minimal scoliosis at that time.  A May 1995 
computed tomography (CT) scan of the lumbar spine revealed a 
bulging intervertebral disc at L5/S1.  She reported back pain 
again in October 2001.  The May 2002 separation examination 
revealed that the veteran was treated for spasms in her lower 
back while she was in service.  

The veteran was afforded a VA examination in March 2003.  At 
that time the veteran was diagnosed with minimal degenerative 
changes of the lower thoracic spine.  She was noted to have 
undergone a herniated disc repair surgery in January 2003.  
The veteran reported that she underwent physical therapy with 
a Dr. Fortune in October 2002 and November 2002.  No nexus 
opinion was provided by the examiner.  

The veteran testified that she reviewed her service medical 
records and that some of the records were not included in her 
claims file.  She said after she delivered her child in May 
1990, following administration of an epidural, she was 
paralyzed for a period of time.  The Board notes that the 
service medical records include narrative summaries from 
Keesler Air Force Base dated in May 1990 which indicate that 
the veteran delivered a viable male infant and underwent a 
tubal ligation with epidural anesthesia.  

The veteran also testified that she was involved in two motor 
vehicle accidents in 1996.  She said one of the accidents 
occurred immediately after a period of active duty for 
training.  In order to properly assess the veteran's claim, 
any treatment reports promulgated after the 1996 car 
accidents should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that she identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated her for a 
lumbar spine disability.  After 
securing the necessary releases, 
attempt to obtain copies of 
pertinent treatment records.  Any 
treatment records pertaining to the 
1996 motor vehicle accidents, 
treatment reports from Dr. Fortune, 
and any service medical records from 
Keesler Air Force Base which are not 
already of record should be sought.  
All pertinent VA records prepared 
after August 2006 should also be 
associated with the claims file.  
Any negative responses for request 
for medical records should be 
associated with the claims file.  

2.  Arrange for the veteran to 
undergo a VA joints examination by a 
medical professional with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any lumbar spine disc disease.  
For each diagnosis, a medical 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of approximately 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
the disability is etiologically 
related to military service.  
(Consideration should be given to 
the entire record, including the 
service medical records which 
document low back complaints.)

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


